DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "substantial rigidity", line 2, in claim 13 is a relative term which renders the claim indefinite.  The term "substantial" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busco(4,000,749) in view of LeBlang(4,317,315.
Regarding claim 20, Busco discloses a method for manufacturing an inflatable float tank (Abstract; Fig. 4-5), including:

manufacturing the inflatable float tank comprising a drop-stitch material (plastic sheet 82 and sheet 84 joined by large number of flexible stretch-resisting fibers 86 similar to drop-stitch - Fig. 5; col 6, In 31-47; a comparison of the drawings of the reference and the drawings from the subject application show the respective materials to be functionally substantially identical), the drop stitch material includes opposing side walls with stitched threads extending at acute angles from one another (plastic sheet 82 and sheet 84 joined by large number of flexible stretch-resisting fibers 86 similar to drop-stitch - Fig. 5; col 6, In 31-47), where when uninflated these internal stitch structures are allowed to collapse and provide a substantially foldable and pliable deflated float tank as opposed to substantially rigid sidewalls upon inflation (wall formed by sheets 82, 84 can be inflated and reduced to a minimum so that the sheets can be folded or rolled - Fig. 4-5; col 6, In 31-47).
However Busco uses polyethylene not PVC as claimed.
LeBlang teaches an inflatable shelter formed by sheet material that may be either polyethylene or polyvinyl chloride(PVC), showing that polyethylene and PVC are functional equivalents.
In the absence of showing any criticality in the specific material selected for the sheet material the selection between a finite list of functional equivalent materials is considered an ordinary design expedient to one of ordinary skill in the medical arts.  

Regarding claim 21, Busco discloses a method for manufacturing an inflatable float tank according to claim 20, and further discloses wherein at least two sidewalls are seamless from end to end (enclosure panel 90 and floor panel 88 being bonded to one another, being seamless - Fig. 4; col 6, In 48-66).
Regarding claim 22, Busco discloses a method for manufacturing an inflatable float tank according to claim 20, and further discloses wherein the sidewalls are curved and devoid of planar surfaces (enclosure panel 90 and floor panel 88 being entirely curved - Fig. 4; col 6, In 48-66).
Regarding claim 23, Busco discloses a method for manufacturing an inflatable float tank according to claim 20, and further discloses wherein the surface of the sidewalls are substantially continuous from a top of the sidewalls to a bottom of the sidewalls without undulations or seams (enclosure panel 90 extends from one end of floor panel 88 to the opposing end - Fig. 4; col 6, In 48-66).
Regarding claim 24, Busco discloses a method for manufacturing an inflatable float tank according to claim 20, and further discloses wherein the inflatable float tank is supported only by the internal stitch structure upon inflation (environmental module supported only by inflation of enclosure panel 90 via fibers 86 - Fig. 4; col 6, 48-66).

Regarding claim 25 (see Box VIII), Busco discloses an inflatable float tank (Abstract; Fig. 4), including opaque inflatable sidewalls (enclosure panel 90 - Fig. 4; col 
	an inflatable base (floor panel 88 - Fig. 4; col 48-66) including a drop-stitch material (floor structure includes plastic sheets 82, 84 and having flexible stretch-resisting fibers 86 - Fig. 45; col 6, In 31-54), the drop stitch material includes opposing walls of the base with internal stitched threads extending at acute angles from one another (floor structure includes plastic sheets 82, 84 and having flexible stretch-resisting fibers 86 - Fig. 45; col 6, In 31-54), where when uninflated these internal stitch structures are allowed to collapse and provide a substantially foldable and pliable deflated base as opposed to the substantially rigid base upon inflation (floor panel formed by sheets 82, 84 can be inflated and reduced to a minimum so that the sheets can be folded or rolled - Fig. 4-5; col 6, In 31-47);
an opening in a wall for a subject to enter the interior of the inflatable float tank (doorway or opening 100 - Fig. 4; col 6, In 67 - col 7, In 10); and

It has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch 617 F.2d 272.  In this case the percent of salinity is a result effective variable because the percent of salinity (amount of water and salt) changes the buoyancy of the floatation fluid.
However Busco uses polyethylene not PVC as claimed.
LeBlang teaches an inflatable shelter formed by sheet material that may be either polyethylene or polyvinyl chloride(PVC), showing that polyethylene and PVC are functional equivalents.
In the absence of showing any criticality in the specific material selected for the sheet material the selection between a finite list of functional equivalent materials is considered an ordinary design expedient to one of ordinary skill in the medical arts.  Such a combination would teach a method of making an inflatable float tank as claimed including two PVC fabric sheets connected by V-drop stitch configuration.

Allowable Subject Matter
Claims 1, 2, 4-12 and 14-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or fairly suggest an inflatable float tank as claimed including a wall including an internal drop-stitch support structure comprising two walls connected by a plurality of stitched threads in a V-drop stitch, an external wall is required for the PVC structure to be internal and to be a support structure, as shown in figure 4, as claimed in claim 1, 17 and 18.

Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725.  The examiner can normally be reached on MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                      /SAMUEL G GILBERT/Primary Examiner, Art Unit 3791